DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated November 18, 2022.  Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0165856, to Horstman, in view of U.S. Patent Publication No. 2016/0362870, to Elkins
.
As per claim 1, and similarly with respect to claim14, Horstman discloses a work vehicle (e.g. see Fig. 1 and para. 0026, wherein a work vehicle 10 is shown and described) comprising: an axle associated with a front portion of the work vehicle (e.g. see Fig. 5, and paras. 0019 and 0037, wherein the vehicle includes front axle 46); a plurality of traction wheels coupled to the axle and configured to lean at a wheel-lean angle relative thereto (e.g. see Fig. 4 and para. 0037, wherein the vehicle include front wheels 20, 21, which are configured to lean at an angle); a first sensor configured to generate output signals representing an actual wheel-lean angle of at least one of the plurality of traction wheels relative to the axle (e.g. see Fig. 7 and para. 0056, wherein the vehicle includes a wheel-lean angle sensor 316); … a third sensor configured to generate output signals representing a slope of terrain upon which the work vehicle is traveling (e.g. see Fig. 7 and para. 0081, wherein the vehicle includes a ground level sensor 372); and a controller functionally linked to receive the respective output signals from the first sensor, …and the third sensor (e.g. see Fig. 7, wherein the wheel-lean controller 326 receives sensor data of the wheel-lean angel sensor and ground level sensor), wherein the controller is configured, responsive to a selected automatic control operation, to direct leaning of the plurality of traction wheels to a predetermined orientation, based on at least the output signals from each of the first sensor, …and the third sensor (e.g. see Fig. 7, wherein an automatic activation control 364 including an automatic wheel-lean calculator 376 is provided).  
Horstman fails to particularly disclose a second sensor configured to generate output signals representing an oscillation angle of the axle …a controller functionally linked to receive the respective output signals from the … the second sensor, and the controller is configured, responsive to a selected automatic control operation, to direct leaning of the plurality of traction wheels to a predetermined orientation, based on at least the output signals from the second sensor.  However, Elkins teaches a front axle angle sensor system 160 mounted to an oscillating front axle to provide information regarding an angle of the front axle (e.g. see para. 0032). Elkins further teaches that the front wheels, which would be attached to the front axle, are configured to lean or tilt both left and right from a true vertical position (e.g. see para. 0026). Elkins further teaches that the front axle angle, which would be monitored by the front axle angle sensor system 160, is transmitted to a controller, along with other vehicle information, to determine if the wheel lean angle needs to be adjusted (e.g. see Fig. 4). Elkins further teaches that the leaning of the wheels are automatic (e.g. see Abstract). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the automatic wheel lean system of Horstman to further include automatic wheel leaning based upon oscillation angle of a front axle for the purpose of determining a suitable amount of wheel angle leaning based upon uneven terrain so that the correct wheel lean is performed that corresponds to the terrain to maximize effectiveness of the wheel lean and maintain desired controlled moving direction of the vehicle.

As per claim 2, and similarly with respect to claim 15, Horstman, as modified by Elkins, teaches the features of claims 1 and 14, respectively, and Horstman further discloses wherein the controller is configured in association with at least a first selected automatic control operation to automatically direct leaning of the plurality of traction wheels to a direction of gravity (e.g. see Fig. 4, wherein the leaning corresponds to direction of gravity).

As per claim 3, Horstman, as modified by Elkins, teaches the features of claim 2, and Horstman further discloses wherein the controller is configured to receive feedback from the first sensor for at least confirming the directed leaning of the plurality of the traction wheels (e.g. the Office notes that the wheel-lean angle sensor 316 would reflect the amount of leaning and act as feedback).

As per claim 4, Horstman, as modified by Elkins, teaches the features of claim 1, and Horstman further discloses wherein the first sensor comprises an encoder integrated within a hydraulic cylinder associated with at least one of the plurality of traction wheels (e.g. see para. 0052, wherein the sensor comprises a rotary encoder).

As per claim 5, and similarly with respect to claim 16, Horstman, as modified by Elkins, teaches the features of claims 1 and 15, respectively, and Horstman further discloses wherein: the front portion of the work vehicle is articulable relative to a rear portion of the work vehicle (e.g. see Fig. 2), and the controller is configured to automatically direct leaning of the plurality of traction wheels further based on detected steering inputs for positioning of the plurality of traction wheels and a detected articulation angle for positioning of the front portion of the work vehicle relative to the rear portion (e.g. see Fig. 7, wherein the vehicle further includes articulation angle sensor 350 and front wheel steering angle sensor 352).

As per claim 8, and similarly with respect to claim 18, Horstman, as modified by Elkins, teaches the features of claims 5 and 14, respectively, and Horstman further discloses wherein: the selected automatic control operation is one of one or more selectable automatic control operations, the work vehicle further comprising a user interface configured to enable user selection from among the one or more selectable automatic control operations and at least one manual control operation, and the controller configured at least during the at least one manual control operation to direct a display of the actual wheel-lean angle on the user interface (e.g. see Fig. 7, wherein the vehicle further includes advance display unit 328).

As per claim 9, and similarly with respect to claim 19, Horstman, as modified by Elkins, teaches the features of claims 8 and 18, respectively, and Horstman further discloses wherein: the controller is further configured during the at least one manual control operation to monitor manual control inputs regarding leaning of the plurality of traction wheels in accordance with associated work conditions, and to store control data based thereon, and the controller is further configured to implement the stored control data during at least one of the one or more selectable automatic control operations, responsive to the associated work conditions (e.g. see Fig. 7, wherein the vehicle further includes advance display unit 328; the Office further notes wheel leaning would be carried out during manual operation, as well as automated operation).

As per claim 10, and similarly with respect to claim 20, Horstman, as modified by Elkins, teaches the features of claims 1 and 14, respectively, and Horstman further discloses wherein: the controller is configured, responsive to a selected first automatic control operation, to direct leaning of the plurality of traction wheels to a direction of gravity, based on at least the output signals from the first sensor, the second sensor, and the third sensor (e.g. see rejection of claim 1), the front portion of the work vehicle is selectively articulable relative to a rear portion of the work vehicle (e.g. see Fig. 2), and the controller is configured, responsive to a selected second automatic control operation, to direct leaning of the plurality of traction wheels at least proportionate with respect to detected steering inputs for positioning of the plurality of traction wheels and a detected articulation angle for positioning of the front portion of the work vehicle relative to the rear portion (e.g. the Office notes that direct leaning based upon steering and vehicle position, which would be preformed multiple times (i.e. second automatic control operation)).

As per claim 11, Horstman, as modified by Elkins, teaches the features of claim 10, and Horstman further discloses wherein: the first automatic control operation and the second automatic control operation are among a plurality of selectable automatic control operations (e.g. see rejection of claim 10), the work vehicle further comprising a user interface configured to enable user selection from among the plurality of selectable automatic control operations and at least one manual control operation, and the controller configured at least during the at least one manual control operation to direct a display of the actual wheel-lean angle on the user interface (e.g. see Fig. 7, wherein the vehicle further includes advance display unit 328; the Office further notes wheel leaning would be carried out during manual operation, as well as automated operation).

As per claim 12, Horstman, as modified by Elkins, teaches the features of claim 11, and Horstman further discloses wherein: the controller is further configured during the at least one manual control operation to monitor manual control inputs regarding leaning of the plurality of traction wheels in accordance with associated work conditions, and to store control data based thereon, and the controller is further configured to implement the stored control data during at least one of the plurality of selectable automatic control operations, responsive to the associated work conditions (e.g. the Office notes that manual inputs would be stored, at least temporarily, prior to their implementation).

As per claim 13, Horstman, as modified by Elkins, teaches the features of claim 10, and Horstman further discloses wherein the controller is configured to receive feedback from the first sensor during the selected second automatic control operation for at least confirming the directed leaning of the plurality of traction wheels (e.g. the Office notes that sensor data of the lean condition of the vehicle would be continuously taken, including a second control operation, and such data would be representative of a lean direction).

Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0165856, to Horstman, in view of U.S. Patent Publication No. 2016/0362870, to Elkins, and in further view of U.S. Patent Publication No. 2006/0220335, to Damm.

As per claim 6, and similarly with respect to claim 17, Horstman, as modified by Elkins, teaches the features of claims 5 and 16, respectively, but fails to disclose wherein: the third sensor comprises an inertial measurement unit configured to generate output signals further representing a yaw rotation of a respective portion of the work vehicle about an axis transverse to a working direction of the work vehicle and substantially normal to the terrain, and the controller is further configured to determine a target yaw rotation based on the detected steering inputs and the detected articulation angle, and to direct leaning of the plurality of traction wheels based at least in part on a comparison of a detected yaw rotation with respect to the target yaw rotation. However, Damm teaches determining a yaw transverse to a working direction normal to a terrain and based upon the yaw (e.g. comparison to a target yaw rotation) lean the wheels 7 with camber cylinder 4 (e.g. see Figs. 1A-3, and para. 0039). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the automatic wheel lean system of Horstman to include taking into consideration yaw of the vehicle for the purpose of determining an angular position of the vehicle so as to adjust the wheels so as to provide improved traction.

As per claim 7, Horstman, as modified by Elkins and Damm, teaches the features of claim 6 and further teaches wherein the third sensor is mounted on the rear portion of the work vehicle (e.g. the Office notes that it is a matter of Designer’s Choice on placement location of the sensors to best achieve detection of vehicle motion). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the automatic wheel lean system of Horstman to include taking into consideration yaw of the vehicle for the purpose of determining an angular position of the vehicle so as to adjust the wheels so as to provide improved traction.

Response to Arguments
Applicant submits arguments that secondary reference Elkins fails to disclose a sensor for measuring an oscillation angle of the axle to which the leaning wheels are coupled and that automatic wheel leaning is based upon the measured oscillation angle of the axle, as recited in independent claims 1 and 14. However, as clarified in the rejection of claims 1 and 14, Elkins teaches a front axle angle sensor system 160 mounted to an oscillating front axle to provide information regarding an angle of the front axle (e.g. see para. 0032). Elkins further teaches that the front wheels, which would be attached to the front axle, are configured to lean or tilt both left and right from a true vertical position (e.g. see para. 0026). Elkins further teaches that the front axle angle, which would be monitored by the front axle angle sensor system 160, is transmitted to a controller, along with other vehicle information, to determine if the wheel lean angle needs to be adjusted (e.g. see Fig. 4). Elkins further teaches that the leaning of the wheels are automatic (e.g. see Abstract). Accordingly, Horstman (and Elkins, see Fig. 4, Wheel Lean Angle 204) disclose automatic wheel leaning of a front axle based upon a first sensor indicative of a wheel-lean angle (see rejections of claims 1 and 14), and Horstman also discloses automatic wheel leaning of a front axle base upon a third sensor indicative of a slope of terrain in which a vehicle is traveling (also see rejections of claims 1 and 14). Additionally, Elkins teaches that the automatic wheel leaning of a front axle may further be based upon a second sensor indicative of an oscillation angle of the front axle. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the automatic wheel lean system of Horstman to further include automatic wheel leaning based upon oscillation angle of a front axle for the purpose of determining a suitable amount of wheel angle leaning based upon uneven terrain so that the correct wheel lean is performed that corresponds to the terrain to maximize effectiveness of the wheel lean and maintain desired controlled moving direction of the vehicle.
Applicant submits additional arguments that there lacks motivation why one of skill in the art would combine the teachings of Horstman and Elkins to include a sensor for measuring an oscillation angle of the wheel axle, for the purpose of rejecting claims 1 and 14. However, as clarified in the rejections of claims 1 and 14, the motivation would be for determining a suitable amount of wheel angle leaning based upon uneven terrain so that the correct wheel lean is performed that corresponds to the terrain to maximize effectiveness of the wheel lean and maintain desired controlled moving direction of the vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663